DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 09/28/2021 has been acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A TIRE MONITORING SYSTEM HAVING A CONTROL UNIT CONFIGURED TO OPERATE IN A POWER SAVING MODE AND A NORMAL MODE

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 430 in Figure 5a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claim 1, Yu (US 9581610 B2) teaches a tire monitoring system (100) comprising an accelerometer (10), a wireless transmitter module (20) and a controller (30) wherein the controller (30) receives the tangential acceleration (ax) and the radial acceleration (az) from the accelerometer 10, the controller (30) computes a radial-versus-gravity value and a tangent-versus-gravity value based on the tangential acceleration (ax), the radial acceleration (az) and the gravity acceleration (g) (Column 3, lines 27-57). 
However Yu does not teach a tire monitoring system further comprising the control unit being configured to switch from the power saving mode to the normal mode when a first specified time depending on the rotation speed of the tire, comprising 

In the Examiner’s opinion in regards to claim 1, Yu (US 9581610 B2) teaches a tire monitoring system (100) comprising an accelerometer (10), a wireless transmitter module (20) and a controller (30) wherein the controller (30) receives the tangential acceleration (ax) and the radial acceleration (az) from the accelerometer 10, the controller (30) computes a radial-versus-gravity value and a tangent-versus-gravity value based on the tangential acceleration (ax), the radial acceleration (az) and the gravity acceleration (g) (Column 3, lines 27-57). 
However Yu does not teach a tire monitoring system further comprising the method steps of switching from the power saving mode to the normal mode when a first specified time depending on the rotation speed of the tire, comprising between 0.15 and 0.99 times the time required for the tire to make one revolution, has elapsed since the detection that the first tread area portion is on the contact patch, on the trailing edge of the contact patch in combination with the remaining limitations of independent claim 16.  
The remaining claims are allowed due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki et al (US 20200208969 A1) - A road surface condition determining device according to the present disclosure comprises a tire side device and a road surface condition determination unit. The tire side device is attached to each of a plurality of tires of a vehicle and includes a vibration detection unit for outputting a detection signal corresponding to a magnitude of vibration of the tire, a waveform processing unit for generating road surface data indicating a road surface condition appearing in a waveform of the detection signal, and a data transmission unit for transmitting the road surface data. The road surface condition determination unit includes a data reception unit for receiving the road surface data transmitted from the data transmission unit, and determines a road surface condition of a travel road surface of the vehicle based on the road surface data.
Mueller et al (US 9844985 B2) - The invention relates to an arrangement comprising a tire module for attachment to the inner side of a pneumatic tire for vehicles, and a cover which accommodates the tire module.
Barrilado (US 9862240 B2) -  It is an object of the subject application to provide a TPMS that performs a periodic motion-detection determination of a tire with reduced power consumption and reduced program code footprint in the processing unit. According to the subject application, this can be achieved by limiting the repetitive need to wake-up the processing unit. Namely, most of the 
Steiner et al (US 8700286 B2) – A tire pressure monitoring system (TPMS) comprises a plurality of fixed wheel rotation sensors each associated with a wheel of a vehicle and configured to acquire wheel rotation data; a plurality of wheel units each associated with a wheel of a vehicle and comprising an acceleration sensor configured to acquire acceleration data; and a control unit associated with vehicle and configured to receive the wheel rotation data from each of the fixed wheel rotation sensors and the acceleration data from each of the plurality of wheel units and to localize each of the plurality of wheel units to a particular wheel of the vehicle from a joint processing of the wheel rotation data and the acceleration data.
Mancosu et al (US 7999663 B2) - The invention relates to a tyre provided with a device for detecting at least one functional parameter in the tyre, comprising: a substantially toroidal carcass structure defining a radially internal surface of the tyre; an anchoring body secured to the radially internal surface of the tyre; a detecting unit comprising an antenna, a sensor unit operatively connected to said antenna, and a power supplier unit comprising a housing and a piezoelectric element, said power supplier unit being electrically connected with said sensor unit; wherein: the detecting unit and the anchoring body fits together by at least a rim portion engaging in a respective locking slot; said piezoelectric element is disposed within said housing so as to have a first end substantially 

This application is in condition for allowance except for the following formal matters: 
The title of the invention being not descriptive of the disclosure being objected and the drawings being objected by failing to comply with 37 CFR 1.84(p)(5)
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        

/J.L.J/Examiner, Art Unit 2856